The defendant Marguerite Vold appeals to this court from the order of the trial court denying a motion to quash an alternative writ of mandamus. By stipulation the appeal is consolidated with the appeal of the defendant Jessie E.Y. Krueger and is submitted upon the same briefs. A motion to dismiss this appeal has been filed. The record is identical with that considered in Warren v. Slaybaugh, ante, 904, 228 N.W. 416. It is obvious that the motion must be granted for the reasons stated in the opinion therein rendered.
The order of this court, therefore, is that the appeal is dismissed.
BURKE, Ch. J., and BIRDZELL, BURR, NUESSLE, and CHRISTIANSON, JJ., concur.
 *Page 1